              Case 2:03-cr-80693-JAC ECF No. 83 filed 04/12/19             PageID.351      Page 1 of 1

PROB 35                         Report and Order Terminating Supervised Release
(Rev. 5/01)                            Prior to Original Expiration Date


                                UNITED STATES DISTRICT COURT
                                                    FOR THE

                                     EASTERN DISTRICT OF MICHIGAN


              UNITED STATES OF AMERICA

                           v.                                    Crim. No. 03-CR-80693-01


              HAWKINS, Antorrian Adrionne




       On 04/15/2016, the above named was placed on supervised release for a period of ten years. The
 supervised releasee has complied with the rules and regulations of supervised release and is no longer in need
 of supervision. It is accordingly recommended that the supervised releasee be discharged from supervision.




                                                                 Respectfully submitted,



                                                                 s/Eric S. Olmstead
                                                                 United States Probation Officer


                                               ORDER OF COURT

        Pursuant to the above report, it is ordered that the supervised releasee be discharged from supervision and
that the proceedings in the case be terminated.

          Dated this     12th     day of                 April                 , 2019       .


                                                                 s/Arthur J. Tarnow
                                                                 Arthur J. Tarnow
                                                                 United States District Judge
